Citation Nr: 0324664	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  00-04 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective, prior to June 2, 1998, for a 
grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran had active military service from September 1966 
to August 1969.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from A March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The RO granted entitlement to service connection for PTSD 
with assignment of a 50 percent evaluation effective June 2, 
1998.

This case was previously remanded by the Board in May 2001 
and May 2003 for additional development and further 
adjudicative action.  

In June 2003 the RO most recently affirmed the determination 
previously entered.


FINDINGS OF FACT

1.  The veteran served on active duty from September 1966 to 
August 1969.

2.  On June 2, 1998, the veteran first filed a claim of 
entitlement to service connection for PTSD.

3.  In a rating decision of March 1999, the RO granted 
service connection for PTSD evaluated at 50 percent disabling 
effective June 2, 1998, date of receipt of claim.

4.  Prior to June 2, 1998 the veteran did not file a formal 
or informal application for service connection for PTSD nor 
are there any medical records that may be construed as an 
informal or formal claim for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date, prior to June 2, 1998, 
for a grant of entitlement to service connection for PTSD, 
have not been met.  38 U.S.C.A. § 5110, (West 2002); 38 
C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The veteran served on active duty from September 1966 to 
August 1969.

The claims folder referred to the Board shows the veteran's 
initial application to establish service connection for PTSD 
was received at the RO on June 2, 1998.  

The claim was continuously prosecuted and culminated in March 
1999 with the RO granting service connection and assigning an 
effective date that reflected the date of receipt of the 
veteran's June 2, 1998 claim.

The claims file shows the veteran had previously filed claims 
for service connection and increased rating for wound 
residuals, but none of these claims may reasonably be viewed 
as indicating an intention to apply for service connection 
for PTSD prior to June 2, 1998.  His initial VA benefit 
application in 1969 was for various wound residuals and 
residuals of pneumonia.

The RO rating decision in April 1970 relied on a 
contemporaneous VA medical examination since service medical 
records were not available.  On the psychiatric evaluation, 
the examiner felt a complaint of partially impaired memory 
was not in relation to his wounding since the veteran 
believed this "minor complaint" was related to school studies 
and expectant birth of a child.  The examiner said he was 
well oriented in all spheres, and showed no abnormal 
psychiatric trends.

The additional medical records received after the RO sent the 
veteran notice of the April 1970 decision led to the decision 
in September 1970 wherein the RO granted service connection 
for skull bone loss.  

The veteran in June 1970 had written regarding his 
disagreement with the earlier RO rating decision, but did not 
mention a psychiatric disorder.  After notice was issued in 
September 1970, the RO received outpatient records that it 
construed as a claim for increase.

After the RO issued notice of the January 1971 decision, the 
veteran was not heard from until a scheduled examination in 
April 1973.  

His complaints were directed to the left wrist, left leg and 
foot, left eye, headaches and dizziness, left ear hearing 
defect and constant ringing.  

The examiner noted he was pleasant and cooperative.  After 
the RO issued notice of the May 1973 rating evaluation of the 
service-connected disabilities, the veteran was next heard 
from in May 1986 when he submitted a claim for increase based 
on VA hospitalization.

The VA hospitalization he referred to was in May 1986, for 
left temporal zygomatic temporal reconstruction and 
cranioplasty.  The hospital summary showed no reference to 
PTSD or other psychiatric complaints, nor was such listed as 
a pertinent clinical diagnosis noted, but not treated.  The 
RO in June 1986 denied an increase and issued notice to the 
veteran.

The next record of contact with VA regarding the veteran's 
disabilities was a June 1987 review examination.  His 
complaints were directed to the left foot, left ear, left 
eye, headaches since the 1986 operation that had 
progressively worsened, stiff neck and the left arm and hand.  
The examiner noted as not applicable the evaluation of 
various systems including neurologic and psychiatric.

On the examination form the veteran did not list any medical 
history or treatment since the latest VA examination.  

The RO in July 1987 denied an increase and notified the 
veteran.  The record shows he corresponded with VA on a 
regular basis from 1988 to 1994, regarding dependent 
educational benefit matters.

The RO on June 2, 1998, received the veteran's correspondence 
wherein he wrote that he wished to claim service connection 
for PTSD.  

He said he was contacting the Vet Center and would be 
submitting a PTSD questionnaire.  The representative later in 
June 1998 submitted the veteran's PTSD questionnaire wherein 
he said that he experienced symptoms including shell shock, 
amnesia and suicidal thoughts within months of his discharge 
in 1969.

A VA psychologist in 1998 apparently reviewed medical records 
other than in the claims file which he said "contained 
documentation of previous diagnosis of PTSD..." and that the 
veteran complained of PTSD symptoms "well documented in 
earlier medical records and the C-file".  

The social and industrial survey interviewer on the previous 
day said the veteran had not been evaluated for PTSD "prior 
to this round."  The interviewer considered the claims file 
and a personal interview but apparently no other records.

In June 2000 the veteran and his wife attended a hearing 
before a hearing officer at the RO.  A copy of the hearing 
transcript is on file.  He claimed that service connection 
for PTSD should be granted retroactively to the day following 
separation from service.  He claimed that PTSD began in 
service.

VA medical records dated after June 2, 1998 refer to PTSD.  

A VA form 119 Report of Contact in June 2003 shows a 
physician at VA Medical Center, Roseburg stated that the 
documentation of the diagnosis of PTSD was the Social and 
Industrial Survey completed on July 27, 1998.  


The Criteria

The effective date of an award based on an original claim for 
compensation will be the day following separation from active 
service or date entitlement arose if claim is received within 
one year of separation from service; otherwise, the effective 
date will be the date of claim, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a)(b)(1)(West 2002); 
38 C.F.R. § 3.400(2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim.  38 C.F.R. § 3.155 (2002).

38 C.F.R. § 3.157(a)(2002) provides, in pertinent part, that 
a report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of § 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim. 
38 C.F.R. § 3.157(1) (2002).




The date of receipt of such evidence from a private physician 
or layman will be accepted when the evidence furnished by or 
on behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(2) (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next of kin may 
be considered an informal claim. 38 C.F.R. § 3.155 (2002).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of claim. 
38 C.F.R. § 3.157(1) (2002).

The date of receipt of such evidence from a private physician 
or layman will be accepted when the evidence furnished by or 
in behalf of the claimant is within the competence of the 
physician or lay person and shows the reasonable probability 
of entitlement to benefits.  38 C.F.R. § 3.157(2) (2002). 

When submitted by or on behalf of the veteran and entitlement 
is shown, date of receipt by VA of examination reports, 
clinical records, and transcripts of records will be accepted 
as the date of receipt of a claim if received from State, 
county, municipal, recognized private institutions, or other 
Government hospitals (except those described in paragraph 
(b)(1) of this section.) 38 C.F.R. § 3.157 (3) (2002).

VA regulations provide that when compensation is awarded or 
increased pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the Secretary's 
direction, the effective date shall be fixed in accordance 
with the facts, but shall not be earlier than the effective 
date of the act or administrative issue. 38 U.S.C.A. § 
5112(b)(6) (West 2002); 38 C.F.R. § 3.114 (2002).



When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
C.F.R. §§ 3.102, 4.3 (2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999) withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified as 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
provisions requiring notice of what is required to 
substantiate a claim), and is therefore more favorable to the 
veteran.  Therefore, the amended duty to assist law applies.  
Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met to the extent 
necessary under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  Following receipt of the veteran 's application, the 
RO properly notified him of any information and medical, or 
lay evidence necessary to substantiate his claim.  More 
specifically, through issuance of the March 1999 rating 
decision, December 1999 statement of the case, June 2000 
supplemental statement of the case, and June 2003 
supplemental statement of the case, he was given notice of 
the requirements for an earlier effective date for a grant of 
service connection for PTSD.

In May 2001 and May 2003 the Board remanded this case for 
compliance with any additional notification or development 
action required under the VCAA of 2000.  In a July 2002 
statement and January 2003 supplemental statement of the case 
the RO gave the veteran notification of the VCAA and made it 
clear that it had considered this new law in connection with 
his claim.  

The veteran was advised of evidence he could submit himself 
or to sufficiently identify evidence and if private in nature 
to complete authorization or medical releases so that VA 
could obtain the evidence for him.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and of his responsibilities if he wanted 
such evidence to be obtained by VA.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required with the duty to assist under both 
the former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); 38 U.S.C.A. §§ 5103 and 5103A (West Supp. 2002)), 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 3.159).  

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretations of the law.  There is no useful 
purpose in remanding the issue decided below.

As VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim, no further 
assistance is required to comply with the duty to assist as 
mandated under the VCAA of 2000. 


Earlier Effective Date

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. 
5110(a) and 38 C.F.R. 3.400 and provide that the effective 
date for disability compensation based on direct service 
connection shall be the later of the date of receipt of claim 
or the date entitlement arose.

The basis for the June 2, 1998 effective date selected by the 
RO is readily apparent from the record. There is simply no 
pertinent communication from the veteran in the claims folder 
before the June 2, 1998 claim.

The RO granted service connection from June 2, 1998, and the 
Board has noted the veteran's contentions seeking an earlier 
effective date.  In essence, it is contended that the veteran 
should receive an effective date as early as the day 
following separation from service since PTSD was incurred 
therein.  He argues that PTSD arose from stressors in 
service.

It is shown that on receipt of the veteran's correspondence 
on June 2, 1998, the claim was continuously prosecuted 
culminating with the favorable RO decision.

The Board notes the discussion in Norris v. West, 12 Vet. 
App. 413, 420-21 (1999) that current evidence actually or 
constructively of record could, in certain circumstances, 
establish a reasonably raised, informal claim.

Although VA records that mentioned PTSD were received, no 
claim regarding PTSD had been made until after June 2, 1998 
and, in the Board's opinion, none earlier could be reasonably 
inferred.  In essence, there is no basis to find a pending 
informal or formal claim in view of the record

The Board believes that 38 C.F.R. 3.155 does not benefit the 
appellant.  This regulation defines an informal claim as any 
communication or action indicating intent to apply for one or 
more benefits.

Prior to June 2, 1998, there is no indication from VA 
clinical records that the appellant was seeking a benefit in 
relation to PTSD.  Although a claimant need not identify the 
benefit sought with specificity, some intent on the part of 
the veteran to seek benefits must be shown.  See Brannon v. 
West, 12 Vet. App. 32, 34-35 (1998) (Mere presence of medical 
evidence in the record concerning a psychiatric condition did 
not establish an intent on the part of the veteran to seek 
service connection for a psychiatric condition; rather, the 
veteran is required to assert the claim expressly or 
impliedly.)

Under the facts of this case there is no indication that the 
veteran filed an informal claim or sought compensation 
benefits in relation to his PTSD until his application in 
June 1998.  Consequently, the record does not allow for an 
earlier effective date for VA compensation in this case based 
on a pending claim.  Accordingly, the Board finds that the 
effective date of June 2, 1998, as determined by the RO is 
correct.


ORDER

Entitlement to an effective date, prior to June 2, 1998, for 
a grant of service connection PTSD is denied.


	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

